1    AMY JANE LONGO, Cal. Bar No. 198304
     Email: longoa@sec.gov
2    LUCEE S. KIRKA, Cal. Bar No. 121685
     Email: kirkal@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Katharine E. Zoladz, Associate Regional Director
     444 S. Flower Street, Suite 900
6    Los Angeles, California 90071
     Telephone: (323) 965-3998
7    Facsimile: (213) 443-1904
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      IN THE MATTER OF AN                        Case No. CV 20-00654-AB (ASx)
12    APPLICATION TO ENFORCE
      ADMINISTRATIVE SUBPOENAS                   ORDER TO SHOW CAUSE WHY AN
13    OF THE                                     ORDER COMPELLING
                                                 COMPLIANCE WITH
14                                               INVESTIGATIVE SUBPOENAS
      SECURITIES AND EXCHANGE
15    COMMISSION,                                SHOULD NOT BE ISSUED

16                 Applicant,
17           vs.
18    IRA S. VIENER,
19                 Respondent.
20
21
22
23
24
25
26
27
28
1          The Applicant, the Securities and Exchange Commission (“SEC”), having filed
2    an Application for an Order to Show Cause and an Application for Order Compelling
3    Compliance with Investigative Subpoenas against Respondent Ira S. Viener
4    (“Respondent”), the Court having considered the Application and documents filed in
5    support thereof, and good cause having been shown, the Court being fully advised in
6    the matter, and there being no just cause for delay:
7          IT IS HEREBY ORDERED that the SEC’s Application for an Order to Show
8    Cause Why an Order Compelling Compliance with Investigative Subpoenas should
9    not be issued is GRANTED.
10         IT IS HEREBY ORDERED that on March 23, 2020, at 10:00 a.m, or as soon
11   thereafter as the parties can be heard, Respondent shall appear before the Honorable
12   Alka Sagar, United States District Court, in Courtroom 540, located at 255 E. Temple
13   Street, Los Angeles, California, 90012 to show cause, if there be any, why an Order
14   Compelling Compliance with Investigative Subpoenas should not be granted in
15   accordance with the Application filed by the SEC herein.
16         IT IS FURTHER ORDERED that any papers in opposition to the issuance of
17   said Order shall be filed by the Respondent with this Court and served on the SEC’s
18   Los Angeles Regional Office at 444 S. Flower Street, 9th Floor, Los Angeles,
19   California 90071, by hard copy, and also by email to longoa@sec.gov, such that they
20   arrive no later than 5:00 p.m. (PST), on February 27, 2020.
21         IT IS FURTHER ORDERED that any reply papers in support of the issuance
22   of said Order Compelling Compliance shall be filed by the SEC with this Court and
23   served on the Respondent such that they arrive no later than 5:00 p.m. (PST), on
24   March 10, 2020.
25
26
27
28

                                                   1
1          IT IS FURTHER ORDERED that service of this Order to Show Cause, and
2    any papers in opposition to the issuance of said Order, or any reply papers, may be
3    accomplished by electronic mail, facsimile, United Parcel Service or personal service.
4
5    Dated: February 6, 2020
                                                     /s/
                                           ______________________________
6
                                           HONORABLE ALKA SAGAR
7                                          UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
